IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-75,782 & AP-75,783


EX PARTE RICHARD NICKLESON, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
       CAUSE NOS. 02-CR-2320-D AND 03-CR-1839-D IN THE 105th DISTRICT 		           COURT FROM NUECES COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
possession of a controlled substance and sentenced to, respectively, thirty-eight years' and ten years'
imprisonment.  The Thirteenth Court of Appeals affirmed his convictions. Nickleson v. State, Nos.
13-04-00053-CR and 13-04-00082-CR (Tex. App.-Corpus Christi, delivered August 18, 2005, no
pet.).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his convictions had been affirmed. 
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant that his convictions had been affirmed.  The trial court recommends that relief be granted. 
Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is
entitled to the opportunity to file an out-of-time petition for discretionary review of the judgments
of the Thirteenth Court of Appeals in Cause Nos. 13-04-00053-CR and 13-04-00082-CR that
affirmed his convictions in Case No. 02-CR-2320-D and 03-CR-1839-D from the 105th Judicial
District Court of Nueces County.  Applicant shall file his petition for discretionary review with the
Thirteenth Court of Appeals within 30 days of the date on which this Court's mandate issues.

Delivered: October 10, 2007
Do not publish